United States Securities and Exchange Commission Washington, D.C.20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 31, XEDAR CORPORATION (Exact name of registrant as specified in its charter) Colorado 000-08356 84-0684753 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3773 Cherry Creek North Drive, Suite 995 Denver, CO 80209 (Address, including zip code, of principal executive offices) Registrant's telephone number, including area code:(303) 377-0033 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry Into Material Definitive Agreements As previously reported on October 9, 2008, we are authorized to borrow an amount not to exceed $2,800,000 from our CEO, Hugh H. Williamson, III (the "Williamson Loan"). The Williamson Loan bears interest at a variable rate, which rate is equal to the prime rate charged by KeyBank, National Association.The Williamson Loan has a maturity date of December 31, 2008, at which time all amounts advanced to us pursuant to the Williamson Loan, together with all accrued and unpaid interest, become due and payable.Mr. Williamson has agreed to amend and modify the Williamson Loan such that the Williamson Loan will not have a maturity date of December 31, 2008, but instead, from and after December 31, 2008, shall become due and payable upon demand by Mr. Williamson.
